United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-1553
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

               Ruben Castro, also known as Ruben Alvarado-Castro

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                          Submitted: November 20, 2014
                            Filed: November 24, 2014
                                  [Unpublished]
                                  ____________

Before WOLLMAN, BYE, and MELLOY, Circuit Judges.
                          ____________

PER CURIAM.

      Ruben Castro directly appeals after he pled guilty to a drug-related conspiracy
charge and the district court1 sentenced him to a prison term within his calculated

      1
       The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
Guidelines range. His counsel has moved to withdraw, and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), acknowledging an appeal waiver in
Castro’s plea agreement, and otherwise challenging Castro’s sentence. Castro has
filed pro se motions for appointment of new counsel.

      Upon careful de novo review, we enforce the appeal waiver. See United States
v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (court should enforce appeal
waiver and dismiss appeal where it falls within scope of waiver, plea agreement and
waiver were entered into knowingly and voluntarily, and no miscarriage of justice
would result); see also United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de
novo review of validity and applicability of appeal waiver). In addition, having
reviewed the record independently under Penson v. Ohio, 488 U.S. 75 (1988), we find
no non-frivolous issues outside the scope of the appeal waiver. Accordingly, we
dismiss this appeal based upon the appeal waiver, we grant counsel leave to
withdraw, and we deny Castro’s motions for newly appointed counsel.
                        ______________________________




                                         -2-